MEMORANDUM ***
Dolores M. San Nicolas, a former director of the corrections department, sued the Department of Public Safety, the government, and the Commissioner of Public Safety for damages and injunctive relief, claiming violation of her rights to equal employment opportunities under federal and Commonwealth statutes. She appeals the summary judgment in favor of the defendants.
The district court did not err in granting summary judgment to the defendants on San Nicholas’ Title VII retaliation claims. All of the acts that San Nicolas alleges were retaliatory were undertaken before she filed her EEOC complaint, or were done by an agency other than her own, or were done at her request.
The only substantial issue in this appeal is whether the trial court erred in concluding that no disputed questions of material fact survived the review of documents tendered by the opposing parties. We have examined the documentary record, and conclude that the trial court’s evaluation of the affidavits and exhibits was not clearly erroneous. The defendants proffered uncontroverted evidence that the disparities in pay between San Nicolas and other employees or her rank were the result of valid seniority and merit systems, a defense under both Title VII and the Equal Pay Act. Accordingly, there were no substantial questions of material fact.
We need not decide if the Commonwealth has waived immunity for intentional torts because San Nicolas’ emotional distress claim cannot survive her failure to *497provide evidence of discrimination or retaliation.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.